People v Burdick (2019 NY Slip Op 03801)





People v Burdick


2019 NY Slip Op 03801


Decided on May 15, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2017-08508

[*1]The People of the State of New York, respondent,
vAmanda Burdick, appellant. (S.C.I. No. 212/14)


Hogan & Rossi, Brewster, NY (MaryJane MacCrae of counsel), for appellant.
Robert V. Tendy, District Attorney, Carmel, NY (David M. Bishop of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Putnam County (James F. Reitz, J.), rendered July 20, 2017, convicting her of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the seventh degree, upon her plea of guilty, and sentencing her to consecutive determinate terms of imprisonment of five years and two years' post release supervision on each of the three counts of criminal sale of a controlled substance in the third degree, to run concurrently with a definite term of imprisonment of one year on the conviction of criminal possession of a controlled substance in the seventh degree, and imposed fines in the aggregate amount of $3,000.
ORDERED that the judgment is modified, as a matter of discretion in the interest of justice, by providing that the terms of imprisonment shall run concurrently with each other; as so modified, the judgment is affirmed.
The sentence imposed was excessive to the extent indicated herein.
SCHEINKMAN, P.J., BALKIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court